DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 13-24 were previously pending and subject to a non-final office action mailed 04/09/2021. Claims 13-14, 17 were amended; claims 15-16 and 24 were cancelled, and claims 25-37 were added in a reply filed 07/06/2021. Therefore claims 13-14, 17-23 and 25-37 are currently pending and subject to the Allowability Notice below. 
Response to Arguments
Applicant’s arguments, see p. 7 of the remarks, filed 07/06/2021, with respect to the 112f claim interpretation of “central system” have been fully considered and are persuasive.  The 112f claim interpretation of “central system” has been withdrawn. 
Applicant's arguments filed 07/06/2021 in regards to the claim interpretation of “measurement station” have been fully considered but they are not persuasive. “Measurement station” does not recite structure to overcome the 112f interpretation and is followed by “configured to”. Therefore, “measurement station” meets the criteria to be interpreted under 112f. 
Applicant’s arguments, see remarks p. 7-8, filed 07/06/2021, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 13-24 has been withdrawn. 
Applicant’s arguments, see remarks 8-9, filed 07/06/2021, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 13-24 has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measurement station” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey Melcher on 10/22/2021. 
(Currently Amended) A system for controlling road traffic, comprising:	
a display for informing motorists of a raised pollution fee in a pollution zone with predetermined geographical boundaries;
a measurement station configured for measuring an air pollutant concentration in ambient air; and
a central system configured to form the pollution zone when the air pollutant concentration exceeds a threshold value and charge a pollution fee to a vehicle moving in a [[the]] public network, and the public server is configured to record the associated passenger count as the , and wherein the predetermined minimum duration [[to]] prevents a temporary decrease in a running average of the air pollutant concentration from removing the pollution zone.

(Previously Presented) The system according to claim 13, wherein the air pollutant is selected from a group comprising nitrogen oxides (NOx), particulate matter (PMio and PM2.5), sulphur oxides (SOx), lead, volatile organic compounds and carbon monoxide (CO).

(Cancelled).

(Cancelled).

(Previously Presented) The system according to claim 13, wherein the pollution fee comprises a fee rate depending on properties of the vehicle multiplied by usage data depending on the air pollutant concentration.

(Previously Presented) The system according to claim 13, wherein a private car, a private utility vehicle, a public utility vehicle and an emergency vehicle are eligible for different pollution fees if all other parameters relevant for the pollution fee are equal.

(Previously Presented) The system according to claim 13, wherein the pollution fee for an emergency vehicle is zero.

(Previously Presented) The system according to claim 13, wherein the pollution fee increases with the weight of the vehicle. 

(Previously Presented) The system according to claim 13, wherein the pollution fee increases with distance travelled.

(Previously Presented) The system according to claim 13, wherein the pollution fee increases with increasing emission from the vehicle.

(Previously Presented) The system according to claim 13, wherein the pollution fee includes a fee for studded tires.

(Cancelled).

(Currently Amended) A method of controlling road traffic through a pollution zone comprising:
measuring an air pollutant concentration in ambient air by a measurement station, wherein the air pollutant concentration and a threshold value are expressed as averages over a predetermined period;
by a central system, wherein the pollution zone having a predetermined minimum duration and wherein the predetermined minimum duration [[to]] prevents a temporary decrease in a running average of the air pollutant concentration from removing the pollution zone;
 by the central system, wherein the central system comprises a public server and a vehicle server within the vehicle, and the public server and the vehicle server are nodes in the public network; 
by a display;
by the public server;
by the public server; and
by the public server.

(Previously Presented) The method according to claim 25, wherein the raised fee causing drivers to divert a fraction of the traffic around the pollution zone.

(Previously Presented) The method according to claim 25, wherein the air pollutant is selected from a group comprising nitrogen oxides (NOx), particulate matter (PMio and PM2.5), sulphur oxides (SOx), lead, volatile organic compounds and carbon monoxide (CO).

(Previously Presented) The method according to claim 25, wherein the pollution fee comprises a fee rate depending on properties of the vehicle multiplied by usage data depending on the air pollutant concentration.

(Previously Presented) The method according to claim 25, wherein a private car, a private utility vehicle, a public utility vehicle and an emergency vehicle are eligible for different pollution fees if all other parameters relevant for the pollution fee are equal.

(Previously Presented) The method according to claim 25, wherein the pollution fee for an emergency vehicle is zero.

(Previously Presented) The method according to claim 25, wherein the pollution fee increases with the weight of the vehicle. 

(Previously Presented) The method according to claim 25, wherein the pollution fee increases with distance travelled.

(Previously Presented) The method according to claim 25, wherein the pollution fee increases with increasing emission from the vehicle.

(Previously Presented) The method according to claim 25, wherein the pollution fee includes a fee for studded tires.

(Currently Amended) The method according to claim 25, further comprising creating an empty passenger at the beginning of the journey, during the journey the public server reading the a passenger list. 

(Currently Amended) The method according to claim [[38]] 25, further comprising a short-range connection to ensure that the passenger token is inside the vehicle. 

(Currently Amended) The method according to claim [[37]] 25, further comprising [[the]] a passenger proving that they are in the vehicle by entering a secret on the vehicle server's console. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Examiner is unaware of any prior art, alone or in combination, that discloses the limitations of claims 13 and 25, especially the following limitation “wherein the pollution zone having a predetermined minimum duration and wherein the predetermined minimum duration prevents a temporary decrease in a running average of the air pollutant concentration from removing the pollution zone”.
The closest prior art is Solomon (US 2004/0119609). Solomon is directed towards traffic control system with road tariff depending on the congestion level. Solomon discloses a monitoring device meant to monitor the congestion level of a road segment and adjust a tariff a vehicle pays based on the congestion level. However, Solomon does not disclose creating a pollution zone by a server based on a measurement of an air pollutant. It also does not disclose wherein the pollution zone has a predetermined duration, wherein the predetermined duration prevents a temporary decrease in a running average of the air pollutant concentration from removing the pollution zone.
The closest prior art is Morgan (US 2014/0375480). Morgan is directed towards time triggered geofencing. Morgan discloses a geo fence with a predetermined time duration. However, Morgan does not disclose that wherein the predetermined duration prevents a temporary decrease in a running average of the air pollutant concentration from removing the pollution zone.
The closest prior art is Gravelle (US 2015/0021389). Gravelle is directed towards vehicle tolling system with occupancy detection. Gravelle discloses a vehicle server within the vehicle and a machine readable passenger token for providing a passenger ID unique to each passenger. The vehicle server configured to record the associated passenger count as the number of distinct passengers in the vehicle. However, Gravelle does not disclose a geo fence with a predetermined time duration, wherein the predetermined duration prevents a temporary decrease in a running average of the air pollutant concentration from removing the pollution zone.
The closest prior art is Althen (US 8,903,646). Althen is directed towards automatically determining emission locations. Althen discloses a device to measure a pollutant in the air and creating a pollution zone with geographic boundary based on the measurement. However, Althen does not disclose a geo fence with a predetermined time duration, wherein the predetermined duration prevents a temporary decrease in a running average of the air pollutant concentration from removing the pollution zone.
The closest prior art is Tianfang Bernie Fang, “Personal real-time air pollution exposure assessment methods promoted by information technological advances”, published by Annals of GIS on 10/15/2012, hereinafter “Fang”. Fang is directed towards discussing the current status . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628